

117 HR 35 IH: To terminate the designation of the Islamic Republic of Pakistan as a major non-NATO ally, and for other purposes.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 35IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Biggs introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo terminate the designation of the Islamic Republic of Pakistan as a major non-NATO ally, and for other purposes.1.Termination of designation of the Islamic Republic of Pakistan as a major non-NATO ally(a)In generalEffective beginning on the date of the enactment of this Act—(1)the designation of the Islamic Republic of Pakistan as a major non-NATO ally pursuant to section 517(a)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321k(a)(1)) or any other provision of law is hereby terminated; and(2)the President may not issue a separate designation of the Islamic Republic of Pakistan as a major non-NATO ally pursuant to section 517(a)(1) of such Act or any other provision of law unless the President submits to Congress a certification described in subsection (b).(b)CertificationA certification described in this subsection is a certification that contains a determination of the President that—(1)Pakistan continues to conduct military operations that are contributing to significantly disrupting the safe haven and freedom of movement of the Haqqani Network in Pakistan;(2)Pakistan has taken steps to demonstrate its commitment to prevent the Haqqani Network from using any Pakistani territory as a safe haven;(3)the Government of Pakistan actively coordinates with the Government of Afghanistan to restrict the movement of militants, such as the Haqqani Network, along the Afghanistan-Pakistan border; and(4)Pakistan has shown progress in arresting and prosecuting Haqqani Network senior leaders and mid-level operatives.